Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 3-6, 11-14 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The term “softer material” is an indefinite relative term and renders the scope of the claimed structure indefinite in claims 3 and 4, and their dependent claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2019-156478. Disclosed is a package unit comprising a base (6, or 6 and 2) on which a packaged object (intended content, see paragraph 0012) is placed, a box (4) that surrounds the packaged object, and a lid (5) that covers the box such that a surface (such as at 11a and 12) provided with an overlapping section where a sheet is folded and overlapped serves as a high impact resistance surface when the packaged object receives an impact.  
As to claims 2 and 8, disclosed is a surface (11) not provided with the overlapping section of the lid and an end surface (12) of the base are flush with each other. 
As to claims 3 and 4, by nature of the greater number of cardboard layers, the lid is formed of a softer material than the box (4). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-116534 in view of JP 2019-156478. JP 2012-116534 discloses a package unit comprising a base (101 and 200) on which a packaged object (500) is placed, with applied additional components that surrounds the packaged object, and covers the box.
JP 2012-116534 does not disclose a box that surrounds the packaged object, and a lid  that covers the box such that a surface provided with an overlapping section where a sheet is folded and overlapped serves as a high impact resistance surface when the packaged object receives an impact. However, as explained above, JP 2019-156478 discloses a similar package unit where a box (4) surrounds a packaged object, and a lid (5) covers the box such that a surface (such as at 11a and 12) provided with an overlapping section where a sheet is folded and overlapped serves as a high impact resistance surface when the packaged object receives an impact. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package unit of JP 2012-116534 with a modified package unit in the manner of JP 2019-156478 as claimed, as such a modification would predictably provide an improved impact resistant package unit.  
 As to claims 2 and 8, JP 2019-156478 discloses a surface (11) not provided with the overlapping section of the lid and an end surface (12) of the base are flush with each other. 
As to claims 3 and 4, by nature of the greater number of cardboard layers, the lid of JP 2019-156478 is formed of a softer material than the box (4). 
As to claims 9-16, JP 2012-116534 discloses an electrical component that causes the packaged object to operate is not disposed at the high impact resistance surface of the packaged object. 
	As to claims 17-20, JP 2012-116534 discloses the high impact resistance surface of the packaged object is flat as compared with another surface. 

Claims 5 and 6 would each be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
   
Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG